SHANGLER, Judge,
concurring.
I concur in the principal opinion of Judge Fenner, but write separately to relieve that opinion of an encumbered response to the dissents.
The defendant Hollingsworth was charged with and convicted of the felony of stealing the property of Mary Throckmor-ton by deceit. § 570.030, RSMo 1986. The property was $3680 in money obtained by Hollingsworth and his abettors from the personal check given to them by Mary Throckmorton. The check was in payment of the insulation work they told her was needed in the attic. It was made out by the defendant by inscribing “$3680” upon a check already signed by Throckmorton. There was evidence that the value of the work done by Hollingsworth and his cohorts was $250.
A person who appropriates property of another with the purpose of depriving, either without the consent of the other or by deceit, commits the crime of stealing. § 570.030.1, RSMo 1986. Deceit, within the context of that definition of offense means, “purposely making a representation which is false and which the actor does not believe to be true and upon which the victim relies, as to a matter o/fact, law, value, intention or other state of mind.” (Emphasis added)
The principal opinion holds, and I agree, that rejection by Hollingsworth of the check for $36.80 made out to him by Throckmorton upon being informed that the bill for the work was “thirty-six eighty”, and the demand for payment of $3680 was a representation of the value of the work performed. I agree also that the subsequent payment of $3680 by Throck-morton to Hollingsworth was in reliance on that representation.
The dissent by Judge Ulrich proceeds from a faulty reading of the majority rationale, and so inevitably comes to an unneeded disagreement. The premise of the dissent — that the principal opinion holds that Hollingsworth’s “price of $3680 misrepresented the value of the work performed, a material fact upon which the victim relied” [emphasis added] — is mistaken. The majority does indeed hold that the price of $3680 misrepresented the value of the work performed, not as a purposely false representation of fact, but of value. That misreading leads the dissent into a discussion of the comparative law of criminal deceit in Michigan and Florida, the distinction as opinion rather than fact that decisions under those statutes impose upon “inflated representations of value,” and then the ine-quivalence of price and value as the measure of the judicial construction of stealing by deceit statutes.
Those statutes, however, are not our statutes, and those decisions are not our decisions. Deceit is proven under § 570.-030, a representation which is false and which the actor does not believe to be true *484and upon which the victim relies, as to a matter of fact or value. There is no cleavage in our statute between fact and value, or in our decisions between opinion and fact as the test for an actionable misrepresentation of value. The dissent, after the discussion of the foreign statutes and decisions, acknowledges that much.
Nor does the inequivalence of price and value in other, theoretical contexts, bear on the meaning of value a court is bound to apply to § 570.010.6 to determine whether the crime of stealing by means of deceit is proven under § 570.030. Section 570.-020(1), RSMo 1986, sets out a clear standard for the determination of value:
Except as otherwise specified in this section, “value” means the market value of the property at the time and place of the crime, or if such cannot be satisfactorily ascertained, the cost of replacement of the property within a reasonable time after the crime.
The price paid for a property or service at the time of the crime under this formulation is evidence of its value. State v. Carter, 544 S.W.2d 334, 338[7] (Mo.App.1976). The presentation by Hollingsworth of the “bill” for $3680 for the work done, therefore, may be properly understood by an ordinary person to be a representation that the value of the services was $3680, and the payment by Throckmorton may be understood as her reliance on that representation of value.
The dissent has concern that under the majority rationale “[a]ny price demanded that includes a sum for profit may be criticized as excessive [so that] potentially, every businessman who charges a profit may be subjected to criminal prosecution under § 570.030 for stealing by deceit, even though he has not misrepresented his product or the services rendered.” The statute, however, requires purpose. “It makes clear that the actor must purposely make a representation which is false, which he does not believe is true and upon which the victim relies.” § 570.010 Comment to Proposed Code, (7) “Deceit.” The statute also does not punish puffing, unless by statements likely to deceive “ordinary persons in the group addressed.” Id.; § 570.010(6).
The evidence here was that the representation of value was not only likely to deceive “ordinary persons in the group addressed,” but was purposely designed to ensnare them. The target of Hollings-worth and his henchmen were “senior citizens’ houses or elderly people,” houses with the “OATES member signs in the doors and windows.” The age group of people they normally “went after” were those in the “[sjixties on up to seventies and eighties.” That was the group addressed. They gained entrance by an offer of free inspection of the house for pest control, and after that it was “just more or less telling them lies.” It was “just fraud-ing people out of their money,” one member testified, “you just try to get as much money as you can out of the job.” These were not the antics of an honest commercial enterpriser whose overcharge is merely an incident of puffing, but of a purposeful stealing by fraud and deceit from an 89 year old.
The statute draws the distinction between representations that are no more than puffing and representations of deceit in terms of what is likely to deceive ordinary persons in the group addressed. § 570.010(6). It leaves to the jury “to draw on its everyday experience to decide whether the misrepresentation involved exceeds acceptable limits.” § 570.010 Comment to 1973 Proposed Code, (7) “Deceit.” The evidence was more than enough for a jury to have found that the overcharge Hollings-worth presented to Throckmorton for payment was a misrepresentation of value that was likely “to deceive ordinary persons in the group addressed,” and so not simply puffing.
The dissent acknowledges that the conduct of the Hollingsworth troupe was “villainous, reprehensible and possibly criminal" as a coerced appropriation of Throck-morton's property. It may very well be that stealing by coercion could have also been charged and proven. That does not diminish the force of the same evidence as proof of stealing by deceit under the same *485statute. It is not understandable why, because — as the dissent has it — “[s]he may have paid the sum demanded because she was coerced,” the same evidence may not prove that she relied on the representation of the value of the work when she paid the money.
The separate dissent of Judge Wasser-strom disagrees that the reliance element of § 570.030.1 and § 570.010(6) was proven prima facie because the check that ultimately constituted payment had been pre-signed by Throckmorton before the transaction. “Nor [the dissent continues] did Mrs. Throckmorton write out the balance of the check in reliance on the representation. That completion was done by Holl-ingsworth or one of his accomplices.” The dissent thus comes to the conclusion that the circumstances show only her inaction, an inaction that, under the circumstances was not an acquiescence and so not a reliance. That argument is dispelled by simple principles of agency. There was evidence that Throckmorton made out the first check for $36.80, which was rejected, and then was told by Hollingsworth that the “thirty-six eighty” meant $3680. She then directed Hollingsworth to the checkbook, and he wrote out a check in that amount.
The separate dissent also reads the evidence to mean that “Mrs. Throckmorton turned over her checkbook before Hollings-worth said anything about price,” so that the payment could not have been in reliance on a representation of value. It is enough to say that the jury could reasonably have understood from the Throckmor-ton testimony that she at first understood the charge as $36.80, and made out a check in that amount, and from the testimony of one of the accomplices, that Throckmorton said “there is the checkbook” — and thereupon Hollingsworth made out the subsequent check for $3680 — that the second check was authorized by Throckmorton after she was told that $3680 was the actual sum demanded for payment. It was evidence, that is, sufficient to show that Throckmorton relied on Hollingsworth’s representation of the value of the work was $3680 in authorizing the inscription of that sum upon the check already signed.
I concur in the majority opinion.